Case 1:17-cv-06404-BMC-SMG Document 228 Filed 02/08/19 Page 1 of 1 PageID #: 4906



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
   -------------------------------------------------------------     x
                                                                     :
   HILLARY LAWSON, KRISTINA HALLMAN,                                 :
   and STEPHANIE CALDWELL,                                           :    Case No.: 1:17-cv-06404
                                                                     :
                                           Plaintiffs,               :    NOTICE OF APPEARANCE
                                                                     :
                            -against-                                :
                                                                     :
   HOWARD RUBIN, JENNIFER POWERS, and the                            :
   DOE COMPANY.                                                      :
                                                                     :
                                            Defendants.              :

   -------------------------------------------------------------     x

          PLEASE TAKE NOTICE THAT Yifat V. Schnur, an attorney admitted to practice in

  this Court, of the law firm Yifat V. Schnur, Esq. LLC, is appearing in this action as counsel for

  Defendant Jennifer Powers. Please take further notice that all papers and correspondence in this

  proceeding should be directed to this firm.

  Dated: New York, New York
         February 8, 2019

                                                                   SCHLAM STONE & DOLAN LLP

                                                                   By:      /s/
                                                                   Yifat V. Schnur
                                                                   Yifat V. Schnur, Esq. LLC
                                                                   22 Prescott Street
                                                                   Edison, NJ 08817
                                                                   Yifatschnur@gmail.com

                                                                   Attorney for Defendant Jennifer Powers
